Title: To James Madison from William Harris Crawford, 8 August 1816
From: Crawford, William Harris
To: Madison, James



My dear Sir
Georgia Wilkes County 8th. August, 1816

Altho my views and wishes in relation to the vacancy about to take place in the cabinet, remain as they were when we last conversed upon the Subject, a desire to enable you to form a cabinet according to your views of general policy imposes upon me the duty of conforming to your wishes in this case.
Should Mr Clay decline the offer, and any other person should be selected, which will not make the change necessary, I should Prefer remaining in the war department for the reasons which I had the honor to state when the subject was first Presented to me.
The state of Public feeling in this Section of the Union presents a political phenomenon difficult to be accounted for.  The advocates, and opponents of the Compensation bill are loaded With the Same Anathemas, and to present appearances will meet with the same fate.
Fortunately however it is thought there are some symptoms of a change in the public feeling, & if the election was a little more distant, a state of Political Sanity might be expected before the die will be cast, which is to fix the character of the State for some years to come.
My Solicitude for the fate of my friend Bibb is extreme.  I greatly fear that his election is impracticable, & that his Successor will be as unlike him as light is to darkness.  If any honorable appointment could be conferred upon him between this and the first Monday in November, it would enable him to withdraw from the unequal Contest in a manner Consistent with his feelings.  I need not speak to you of his services, or of his public or private worth.  With them you are well acquainted, & I have the fullest Confidence that you will be disposed to do any thing in relation to him which the public good will Permit.  I Know him too well to believe that he would Consent to receive an appointment on any other Conditions: 
Present my respects to Mrs. Madison & Mr Todd, & accept the assurances of the high regard with which I have the honor to be your most obt & very humbl Servt.
